United States Court of Appeals
                                                                  Fifth Circuit
                                                                F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 February 14, 2007

                                                             Charles R. Fulbruge III
                                                                     Clerk
                              No. 05-41133
                          Conference Calendar



UNITED STATES OF AMERICA,

                                       Plaintiff-Appellee,

versus

DAMEYON ANTOINE NEWTON,

                                       Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 4:04-CR-152-1
                          --------------------

Before BARKSDALE, GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Dameyon

Antoine Newton has filed a motion to withdraw and brief pursuant

to Anders v. California, 386 U.S. 738 (1967).     Newton has not

filed a response.     Our independent review of the brief and the

record discloses no nonfrivolous issue for appeal.       Accordingly,

the motion for leave to withdraw is GRANTED, counsel is excused

from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.